PER CURIAM.
The petitioner, Callie Johnson, appeals the denial of his motion to modify or reduce his sentence. The trial court denied the motion for lack of jurisdiction. As Davis v. State, 745 So.2d 499 (Fla. 1st DCA 1999), controls here, we reverse.
The record reveals that this Court’s Mandate, affirming the petitioner’s conviction, issued on March 16, 2000. The petitioner filed his motion on March 26, 2000, which was within the 60-day time period required by Florida Rule of Criminal Procedure 3.800(c). Accordingly, the trial court had jurisdiction to consider the motion on the merits. See id. at 499. Its failure to do so was a departure from the essential requirements of law.
REVERSED and REMANDED for consideration of the petitioner’s motion on the merits.
BOOTH, KAHN and VAN NORTWICK, JJ., concur.